Per Curiam:
Upon the reargument it appears that the defendant agreed to account upon the completion of the contract and receipt of final moneys due thereupon “except the 5% specially reserved.” Accordingly, the action is not premature. Therefore, the judgment should be reversed, and a new trial granted, costs to abide the final award of costs. Jenks, P. J., Burr, Thomas, Carr and Woodward, JJ., concurred. Judgment reversed on reargument and new trial granted, costs to abide the final award of costs. _